DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which depends on claim 1, recites that the partially oxidized graphene particles contain “up to 15% oxygen by weight” while claim 1 recites that the partially oxidized graphene particles contain “at least 5% oxygen by weight”. Therefore, claim 3 fails to further limit claim 1 since it is broader than claim 1 given that the amount of oxygen includes values of 1%, 2% etc. which are outside the range of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For example, applicant may amend Claim 3 to recite “at least 5% by weight and up to 15% by weight oxygen”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhashem et al. (US 2018/0057696) in view of Farbstein (US 10059595), Cho et al. (US 2012/0288721), and McMullin et al. (US 2016/0024310).
 Regarding Claim 1, Pourhashem discloses an anticorrosion coating comprising epoxy resin and nanoparticles such as graphene, graphene oxide, or quantum dots (Pourhashem Para 39). Pourhashem discloses the quantum dots may be graphene quantum dots (Pourhashem Para 12). Pourhashem discloses the quantum dots may be functionalized by mixtures of silanes such as 3-amino-propyl triethoxysilane and bis [3(triethoxysilyl)propyl]tetra sulfide (Pourhashem Para 34), thus meeting the limitation for silane. Pourhashem does not require or 
As evidenced by Farbstein, graphene quantum dots describes nanosheets (nanoplatelets) with diameters of about 6 nm (Farbstein Col 18 Lines 30-31, 34-36), and can be made by hummer’s method (Farbstein Col 12 Lines 38-42).
Cho discloses conventionally prepared graphene oxide by exfoliation (top-down) (Cho Para 23) such as prepared by Hummer’s method results in graphene oxide with oxygen content of 25.5 wt% (Cho Para 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the graphene quantum dots of Pourhashem by a conventional top-down method such as Hummer’s method, thus resulting in partially oxidized graphene oxide with an oxygen content such as about 25.5 wt% (Cho Para 29).
Pourhashem in view of Farbstein and Cho does not disclose non-chromate inhibitors which comprise praseodymium, manganese, aluminum, a rare earth metal, or a combination thereof.
McMullin discloses a chromate-free anticorrosion coating (McMullin Abstract) comprising epoxy (McMullin Para 0092), silanes (McMullin Para 0101), carbon-based additives such as modified graphenes (McMullin Para 0109), and nanoparticles of CeO2 or Al2O3, which are known anticorrosives (i.e. inhibitors), and which are boosted by the graphene additive with respect to their corrosion resistance (McMullin Para 152 and 155).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Pourhashem in view of Farbstein and Cho to incorporate the teachings of McMullin to produce the anticorrosion coating further comprising nanoparticles of CeO2 or Al2O3, because of their anticorrosive properties, which would be boosted by the partially oxidized graphene oxide.
Regarding Claim 6,.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pourhashem in view of Xu (WO 2016/058466, using US 2017/0314141 as a translation) and McMullin.
Regarding Claims 1 and 3, Pourhashem discloses an anticorrosion coating comprising epoxy resin and nanoparticles such as graphene, graphene oxide, or quantum dots (Pourhashem Para 39). Pourhashem discloses the quantum dots may be graphene quantum dots (Pourhashem Para 12). Pourhashem discloses the quantum dots may be functionalized by mixtures of silanes such as 3-amino-propyl triethoxysilane and bis [3(triethoxysilyl)propyl]tetra sulfide (Pourhashem Para 34), thus meeting the limitation for silane. Pourhashem does not require or disclose the presence of chrome, and discloses the coating may comprise additional additives such as pigments and stabilizers (Pourhashem Para 33), which may be considered inhibitors. Pourhashem discloses 0.001 to 10 wt% (graphene) quantum dots (Pourhashem Para 12) such as 0.1 or 0.5 wt% (Pourhashem Para 47). 
Pourhashem does not disclose the graphene quantum dots having average diameters of 1-25 nm, or containing 5-15 wt% oxygen.
Xu discloses graphene oxide quantum dots (para 0013) having a size of 1-100 nm (para 0035), and having an atomic ratio of carbon to oxygen of 1:1 to 25:1                                 
                                    
                                        
                                            
                                                
                                                    4
                                                    ×
                                                    16
                                                
                                                
                                                    4
                                                    ×
                                                    16
                                                    +
                                                    96
                                                    ×
                                                    12
                                                
                                            
                                            -
                                            
                                                
                                                    50
                                                    ×
                                                    16
                                                
                                                
                                                    50
                                                    ×
                                                    16
                                                    -
                                                    50
                                                    ×
                                                    12
                                                
                                            
                                        
                                    
                                
                            . The graphene oxide quantum dots of Xu are high-quality, having fewer layers and more uniform particle-size distribution with low energy consumption and no contamination (para 0014).
It would have been obvious to a person having ordinary skill in the art to modify Pourhashem in view of the teachings of Xu to produce the anticorrosion coating of Pourhashem using the graphene oxide quantum dots of Xu, since the graphene oxide quantum dots of Xu are high-quality, having fewer layers and more uniform particle-size distribution with low energy consumption and no contamination.
Pourhashem in view of Xu does not disclose non-chromate inhibitors which comprise praseodymium, manganese, aluminum, a rare earth metal, or a combination thereof.
McMullin discloses a chromate-free anticorrosion coating (McMullin Abstract) comprising epoxy (McMullin Para 0092), silanes (McMullin Para 0101), carbon-based additives such as modified graphenes (McMullin Para 0109), and nanoparticles of CeO2 or Al2O3
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Pourhashem in view of Xu to incorporate the teachings of McMullin to produce the anticorrosion coating further comprising nanoparticles of CeO2 or Al2O3, because of their anticorrosive properties, which would be boosted by the partially oxidized graphene oxide.
Regarding Claim 6, Pourhashem in view of Xu and McMullin discloses all the limitations of the present invention according to Claim 1 above. Pourhashem further discloses the epoxy coating may comprise epoxy resin (base) curing agent (catalyst) and thinner (Pourhashem Para 40).
Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, filed 12/18/2020, with respect to the USC 112(b) rejection of Claim 1 have been fully considered and are persuasive.  The US 112(b) rejection of record has been withdrawn. 
In light of Applicant’s amendments, filed 12/18/2020, the USC 112(b) rejections of record of Claims 3 and 6 are withdrawn.
In light of Applicant’s amendments, filed 12/18/2020, the USC 103 rejections of record of Claims 1 and 3 over CN505 in view of Lawless, and of Claims 1, 3, and 6 over Pourhashem in view of Farbstein and Cho are withdrawn. 
Applicant’s request for rejoinder, see Page 8 of Remarks, filed 12/18/2020, is noted. However, since no claims are currently deemed allowable, rejoinder will not be considered at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787